                       IN THE UNITED STATES DISTRICT COURT


                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                   AUGUSTA DIVISION


GLENDA HEARD,

              Plaintiff,

       V.                                                CV 117-113


NANCY A. BERRYHILL,Acting
Commissioner of Social Security
Administration,

              Defendant.



                                         ORDER



       After a carefiil, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which belated objections have been filed. The

Court GRANTS Plaintiffs Motion to Permit Late Filing of Objections, (doc. no. 26), and

DIRECTS the CLERK to file Plaintiffs objections attached to the motion as a stand-alone

entry on the docket. The Court agrees with the analysis in the Report and Recommendation

that Ms. Samoffs time is properly reimbursed at the reasonable hourly rate of $75.00 for

paralegal services, and therefore OVERRULES the objections on this point.

       Plaintiff also contends the Magistrate Judge erred in recommending Mr. Martin be

reimbursed for 5.25 hours rather than the 4.25 hours he requested. Upon examination of the

record, Mr. Martin requested 4.25 hours in the original motion, (doc. no. 21-3, p. 4), and

requested an additional hour for preparing the reply brief, (doc. no. 23, p. 9), for a total of

5.25 hours. However, if Mr. Martin prefers to reduce his hours from those he requested
before the Magistrate Judge, the Court will oblige that request and reduce the Magistrate

Judge's recommendation by $202.31.

      Accordingly, the Court OVERRULES all of Plaintiffs objections, GRANTS the

request to reduce Mr. Martin reimbursement by $202.31, ADOPTS the Report and

Recommendation of the Magistrate Judge as modified herein as its opinion, GRANTS IN

PART Plaintiffs motion for attorneys' fees,(doc. no. 21), and AWARDS attorneys' fees in

the amount of$4,676.81.

      SO ORDERED this              day of March, 2019, at Augusta, Georgia.




                                         J. RAlta^^ALL,CHIEF JUDGE
                                         UNITED^ATES DISTRICT COURT
                                        ^SDUTTffiRN DISTRICT OF GEORGIA
